Case: 12-13858   Date Filed: 01/31/2013   Page: 1 of 5

                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT

                       ________________________

                             No. 12-13858
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 3:03-cr-00051-LC-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MARVIN ANTHONY WILLIAMS,

                                                         Defendant-Appellant.

                      ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (January 31, 2013)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-13858     Date Filed: 01/31/2013    Page: 2 of 5

      Marvin Williams, a federal prisoner, appeals the denial of his 18 U.S.C.

§ 3582(c)(2) motion to reduce his sentence based on Amendment 750, which

reduced the guideline levels applicable to certain crack cocaine offenses. On

appeal, he argues that, even though he was sentenced as a career offender, he is

still eligible for relief under Amendment 750 in light of two district court

decisions. Moreover, he has submitted proof of extensive post-conviction activity

that he argues should be viewed favorably in considering the purposes of

sentencing. See 18 U.S.C. § 3553(a).

      We review de novo a district court’s conclusions about the scope of its legal

authority under § 3582(c)(2). United States v. Moore, 541 F.3d 1323, 1326 (11th

Cir. 2008). A district court may not modify a term of imprisonment unless a

defendant was sentenced “based on a sentencing range that has subsequently been

lowered by the Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(2). In

addressing whether a defendant is eligible for a sentence reduction, a district court

is to consider only the effect of the applicable guideline amendment. United States

v. Bravo, 203 F.3d 778, 780-81 (11th Cir. 2000). Thus, “all original sentencing

determinations remain unchanged with the sole exception of the guideline range

that has been amended since the original sentencing.” Id. at 781 (emphasis in

original). Amendment 750 to the Sentencing Guidelines, made retroactively

applicable on November 1, 2011, by Amendment 759, makes permanent the


                                          2
              Case: 12-13858     Date Filed: 01/31/2013   Page: 3 of 5

temporary emergency Amendment 748, which revised the crack cocaine quantity

tables listed in U.S.S.G. § 2D1.1(c) and the drug equivalency tables in U.S.S.G. §

2D1.1, comment. (n.10(D)). See U.S.S.G. App. C, Amend. 750, Reason for

Amend.; id., Amend. 759.

      In Moore, we addressed whether Amendment 706, which similarly reduced

the base offense levels for crack cocaine offenses, authorized reductions under

§ 3582(c)(2) for defendants who had been convicted of crack cocaine offenses, but

had been sentenced under the career offender guidelines. See Moore, 541 F.3d at

1325. We explained that § 3582(c)(2) only authorizes reductions to sentences that

were “based on” sentencing ranges that were subsequently lowered. Id. at 1327.

As Amendment 706 did not lower the career offender offense levels, we concluded

that it did not lower the sentencing range upon which a career offender’s sentence

had been based. Id. We also explained that the commentary to § 1B1.10 “[made]

clear” that a § 3582(c)(2) reduction was not authorized where an amendment

lowered a defendant’s base offense level for the offense of conviction, but not the

career offender sentencing range under which the defendant was sentenced. Id. at

1327-28; see also U.S.S.G. § 1B1.10, comment. (n.1(A)). Moore is binding

precedent in this circuit. United States v. Lawson, 686 F.3d 1317, 1321 (11th Cir.),

cert. denied, No. 12-6573 (U.S., Oct. 29, 2012).

      On November 14, 2012, we decided United States v. Berry, in which we


                                         3
              Case: 12-13858     Date Filed: 01/31/2013     Page: 4 of 5

addressed the applicability of Amendment 750 and the Fair Sentencing Act of

2010 (“FSA”) in the context of an 18 U.S.C. § 3582(c)(2) proceeding. No.

12-11150, manuscript op. (11th Cir. Nov. 14, 2012). Berry was convicted of a

crack cocaine offense and sentenced in 2002, and his initial guideline range was

360 months to life imprisonment, which was based on his status as a career

offender under U.S.S.G. § 4B1.1(b), not on the drug quantity tables in § 2D1.1. Id.

at 3. In addition, because Berry had two prior felony drug convictions, he was

subject to a statutory mandatory minimum life sentence under 21 U.S.C.

§ 841(b)(1)(A) (2009), such that his guideline sentence became life imprisonment,

pursuant to U.S.S.G. § 5G1.1(c)(2). Id. at 3-4 & n.2. Berry filed a § 3582(c)(2)

motion for a sentence reduction pursuant to Amendment 750, and the motion was

denied. Id. at 3. On appeal, we affirmed, holding that the District Court did not

have the authority to grant Berry’s § 3582(c)(2) motion because Amendment 750

had no effect on Berry’s initial guideline range of 360 months to life imprisonment

or his guideline sentence of life imprisonment. Id. at 4.

      We conclude that the District Court did not err in denying Williams’s §

3582(c)(2) motion. Although Amendment 750 would have reduced Williams’s

initial base offense level under § 2D1.1(c), the District Court sentenced him as a

career offender who faced a statutory minimum term of imprisonment because that

sentence was required by the guidelines. His base offense level under § 2D1.1,


                                          4
              Case: 12-13858     Date Filed: 01/31/2013    Page: 5 of 5

therefore, did not affect the calculation of his guideline sentence range or his

guideline sentence of life imprisonment, and thus Amendment 750 did not alter the

sentencing range upon which his sentence was based.

      AFFIRMED.




                                           5